Cole, J.
— Both parties claim under tax title, and no question is made as to the regularity of the proceedings, prior to the sale under which the parties respectively claim title. The plaintiff acquired his title by virtue of a sale for the delinquent taxes for 1861, 1862 and 1863, made October 5, 1864— the deeds therefor being executed and recorded October 26, 1868. The defendant acquired his title by virtue of a sale for the delinquent taxes for 1857, 1858, 1859 and 1860, made November 29, 1864 — the deeds therefor being executed and recorded December 2, 1867. Thus the question is presented, which gives the paramount title, a prior sale for the taxes last levied, or a subsequent sale for taxes previously levied ?
This question was, in effect, directly decided by this court in Preston v. Van Gorder, 31 Iowa, 250. where it was held, that a sale of land for taxes frees it, in the hands of the purchaser, from any and all liens thereon for delinquent taxes for prior years. While we acknowledge the force of the well-put argument against this view, made by the appellant’s counsel, *507yet we do not feel that it is sufficiently conclusive to justify us in overruling our former decision, which seems to rest on quite as solid a basis as the opposite view.
Affirmed.